SUPREME COURT OF ARIZONA



CARL SEEL, an individual and         )    Arizona Supreme Court
qualified elector,                   )    No. CV-04-0219-AP/EL
                                     )
              Plaintiff-Appellee,    )    Maricopa County
                                     )    Superior Court
                 v.                  )    No. CV2004-011971
                                     )
                                     )
                                     )    MEMORANDUM DECISION
TIM SIFERT, an individual,           )
Real Party in Interest,              )    (Not for Publication
THE HONORABLE R. FULTON BROCK,       )     Ariz. R. Sup Ct. 111)
DON STAPLEY, ANDREW KUNASEK,         )
MAX W. WILSON AND                    )
MARY ROSE WILCOX, THE DULY           )
ELECTED OR APPOINTED MEMBERS OF      )
THE MARICOPA COUNTY BOARD OF         )
SUPERVISORS, WHO ARE NAMED           )
SOLELY IN THEIR OFFICIAL CAPACITY;   )
THE MARICOPA COUNTY BOARD OF         )
SUPERVISORS;                         )
THE HONORABLE HELEN PURCELL,         )
THE DULY ELECTED MARICOPA            )
COUNTY RECORDER, WHO IS NAMED        )
SOLELY IN HER OFFICIAL CAPACITY,     )
AND THE HONORABLE KAREN              )
OSBORNE, THE DULY APPOINTED          )
MARICOPA COUNTY DIRECTOR OF          )
ELECTIONS, WHO IS SOLELY NAMED IN    )
HER OFFICIAL CAPACITY;               )
THE HONORABLE MANNY RUIZ,            )
ROBERT DAMON, JOHN MAYNARD,          )
THE DULY                             )
ELECTED OR APPOINTED MEMBERS OF      )
THE SANTA CRUZ COUNTY BOARD OF       )
SUPERVISORS, WHO ARE NAMED           )
SOLELY IN THEIR OFFICIAL CAPACITY;   )
THE SANTA CRUZ COUNTY BOARD OF       )
SUPERVISORS;                         )
THE HONORABLE SUZIE SAINZ,           )
THE DULY ELECTED SANTA CRUZ          )
COUNTY RECORDER, WHO IS NAMED        )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE MELINDA             )
MEEK, THE DULY APPOINTED              )
SANTA CRUZ COUNTY DIRECTOR OF         )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE JODY N. KLEIN,          )
KAY L. MOTTER, AND NADINE             )
M. PARKHURST, THE DULY                )
ELECTED OR APPOINTED MEMBERS OF       )
THE COCHISE COUNTY BOARD OF           )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE COCHISE COUNTY BOARD OF           )
SUPERVISORS;                          )
THE HONORABLE CHRISTINE RHODES,       )
THE DULY ELECTED COCHISE              )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE TOM                 )
SCHELLING, THE DULY APPOINTED         )
COCHISE COUNTY DIRECTOR OF            )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HIS OFFICIAL CAPACITY;                )
THE HONORABLE ANN DAY, RAMON          )
VALADEZ, SHARON BRONSON, RAY          )
CARROLL AND RICHARD ELIAS,            )
THE DULY                              )
ELECTED OR APPOINTED MEMBERS OF       )
THE PIMA COUNTY BOARD OF              )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE PIMA COUNTY BOARD OF              )
SUPERVISORS;                          )
THE HONORABLE F. ANN RODRIGUEZ,       )
THE DULY ELECTED PIMA                 )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE BRAD R.             )
NELSON, THE DULY APPOINTED            )
PIMA COUNTY DIRECTOR OF               )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HIS OFFICIAL CAPACITY;                )
THE HONORABLE LENORE LORONA           )
STUART, LUCY SHIPP, CASEY             )
PROCHASKA, MARCO A. REYES AND         )
ROBERT J. MCLENDON, THE DULY          )


                              - 2 -
ELECTED OR APPOINTED MEMBERS OF       )
THE YUMA COUNTY BOARD OF              )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE YUMA COUNTY BOARD OF              )
SUPERVISORS;                          )
THE HONORABLE SUSAN MARLER,           )
THE DULY ELECTED YUMA                 )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE SHARYN              )
RUNYEN, THE DULY APPOINTED            )
YUMA COUNTY DIRECTOR OF               )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE LIONEL D. RUIZ,         )
SANDIE SMITH, AND JIMMIE              )
B. KERR, THE DULY                     )
ELECTED OR APPOINTED MEMBERS OF       )
THE PINAL COUNTY BOARD OF             )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE PINAL COUNTY BOARD OF             )
SUPERVISORS;                          )
THE HONORABLE LAURA DEAN LYTLE,       )
THE DULY ELECTED PINAL                )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE GILBERT B.          )
HOYOS, THE DULY APPOINTED             )
PINAL COUNTY DIRECTOR OF              )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HIS OFFICIAL CAPACITY;                )
THE HONORABLE DREW JOHN, JIM          )
PALMER AND MARK HERRINGTON,           )
THE DULY                              )
ELECTED OR APPOINTED MEMBERS OF       )
THE GRAHAM COUNTY BOARD OF            )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE GRAHAM COUNTY BOARD OF            )
SUPERVISORS;                          )
THE HONORABLE WENDY JOHN,             )
THE DULY ELECTED GRAHAM               )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE JUDY                )


                              - 3 -
DICKERSON, THE DULY APPOINTED         )
GRAHAM COUNTY DIRECTOR OF             )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE DONALD STACEY,          )
HECTOR RUEDAS, and DIXIE              )
ZUMWALT, THE DULY                     )
ELECTED OR APPOINTED MEMBERS OF       )
THE GREENLEE COUNTY BOARD OF          )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE GREENLEE COUNTY BOARD OF          )
SUPERVISORS;                          )
THE HONORABLE BERTA MANUZ,            )
THE DULY ELECTED GREENLEE             )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE EVON PEARSON,       )
THE DULY APPOINTED                    )
GREENLEE COUNTY DIRECTOR OF           )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE JIM CLAW, TOM M.        )
WHITE JR., and DAVID A. BROWN,        )
THE DULY                              )
ELECTED OR APPOINTED MEMBERS OF       )
THE APACHE COUNTY BOARD OF            )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE APACHE COUNTY BOARD OF            )
SUPERVISORS;                          )
THE HONORABLE MARGARET A.             )
COALTER, THE DULY ELECTED APACHE      )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE PENNY L. PEW,       )
THE DULY APPOINTED                    )
APACHE COUNTY DIRECTOR OF             )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE PERCY DEAL, JESSE       )
THOMPSON, J.R. DESPAIN, PETE          )
SHUMWAY AND JERRY BROWNLOW,           )
THE DULY                              )
ELECTED OR APPOINTED MEMBERS OF       )
THE NAVAJO COUNTY BOARD OF            )
SUPERVISORS, WHO ARE NAMED            )


                              - 4 -
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE NAVAJO COUNTY BOARD OF            )
SUPERVISORS;                          )
THE HONORABLE LAURETTE JUSTMAN,       )
THE DULY ELECTED NAVAJO               )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE KELLY               )
DASTRUP, THE DULY APPOINTED           )
NAVAJO COUNTY DIRECTOR OF             )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE PAUL BABBITT,           )
LIZ ARCHULETA, MATT RYAN,             )
DEB HILL AND LOUISE YELLOWMAN,        )
THE DULY                              )
ELECTED OR APPOINTED MEMBERS OF       )
THE COCONINO COUNTY BOARD OF          )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE COCONINO COUNTY BOARD OF          )
SUPERVISORS;                          )
THE HONORABLE CANDACE D. OWENS,       )
THE DULY ELECTED COCONINO             )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE PATTY               )
HANSEN, THE DULY APPOINTED            )
COCONINO COUNTY DIRECTOR OF           )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE PETE BYERS, TOM         )
SOCKWELL AND BUSTER                   )
JOHNSON, THE DULY                     )
ELECTED OR APPOINTED MEMBERS OF       )
THE MOHAVE COUNTY BOARD OF            )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE MOHAVE COUNTY BOARD OF            )
SUPERVISORS;                          )
THE HONORABLE JOAN MCCALL,            )
THE DULY ELECTED MOHAVE               )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE ALLEN               )
TEMPERT, THE DULY APPOINTED           )
MOHAVE COUNTY DIRECTOR OF             )


                              - 5 -
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE JAY HOWE,               )
CLIFFORD EDEY, AND EUGENE             )
FISHER, THE DULY                      )
ELECTED OR APPOINTED MEMBERS OF       )
THE LA PAZ COUNTY BOARD OF            )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE LA PAZ COUNTY BOARD OF            )
SUPERVISORS;                          )
THE HONORABLE PATRICIA L. WALL,       )
THE DULY ELECTED LA PAZ               )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE DONNA J.            )
HALE, THE DULY APPOINTED              )
LA PAZ COUNTY DIRECTOR OF             )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE GHERAL                  )
BROWNLOW, LORNA STREET, AND           )
CHIP DAVIS, THE DULY                  )
ELECTED OR APPOINTED MEMBERS OF       )
THE YAVAPAI COUNTY BOARD OF           )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE YAVAPAI COUNTY BOARD OF           )
SUPERVISORS;                          )
THE HONORABLE PATSY JENNEY-           )
COLON, THE DULY ELECTED YAVAPAI       )
COUNTY RECORDER, WHO IS NAMED         )
SOLELY IN HER OFFICIAL CAPACITY,      )
AND THE HONORABLE SHARON              )
KEENE WRIGHT, THE DULY APPOINTED      )
YAVAPAI COUNTY DIRECTOR OF            )
ELECTIONS, WHO IS SOLELY NAMED IN     )
HER OFFICIAL CAPACITY;                )
THE HONORABLE JOSE M. SANCHEZ,        )
RONALD CHRISTENSEN, and CRUZ          )
SALAS, THE DULY                       )
ELECTED OR APPOINTED MEMBERS OF       )
THE GILA COUNTY BOARD OF              )
SUPERVISORS, WHO ARE NAMED            )
SOLELY IN THEIR OFFICIAL CAPACITY;    )
THE GILA COUNTY BOARD OF              )
SUPERVISORS;                          )


                              - 6 -
THE HONORABLE LINDA HAUGHT          )
ORTEGA, THE DULY ELECTED GILA       )
COUNTY RECORDER, WHO IS NAMED       )
SOLELY IN HER OFFICIAL CAPACITY,    )
AND THE HONORABLE DIXIE             )
MUNDY, THE DULY APPOINTED           )
GILA COUNTY DIRECTOR OF             )
ELECTIONS, WHO IS SOLELY NAMED IN   )
HER OFFICIAL CAPACITY;              )
THE HONORABLE JANICE K. BREWER,     )
THE DULY ELECTED ARIZONA            )
SECRETARY OF STATE, WHO IS NAMED    )
SOLELY IN HER OFFICIAL CAPACITY;    )
                                    )
            Defendants-Appellants. )
                                    )
____________________________________)

            Appeal from the Maricopa County Superior Court
                      The Honorable Paul A. Katz

                             AFFIRMED
________________________________________________________________

Scott E. Williams                                       Scottsdale
and
Robert E. Melton                                        Scottsdale
Attorneys for Plaintiff-Appellee

Gammage &   Burnham PLC                                      Phoenix
     By:    Lisa T. Hauser
     and    Leonard W. Aragon
Attorneys   for Defendant-Appellant Tim Sifert

Richard M. Romley, Maricopa County Attorney                  Phoenix
     By: Bruce P. White
     and Jill M. Kennedy
Attorneys for County Defendants-Appellants

Terry Goddard, Arizona Attorney General                  Phoenix
     By: Jessica Gifford Funkhouser
Attorneys for Defendant-Appellant
Arizona Secretary of State
________________________________________________________________


R Y A N, Justice


                                - 7 -
¶1             Arizona Revised Statutes (“A.R.S.”) section 16-314(D)

(Supp.     2003)      requires     that     “a    person       seeking    to   fill     an

unexpired vacant term for any public office shall designate the

expiration date of the term following the name of the office

being sought.”            The questions this election appeal raises are

whether Tim Sifert was “seeking to fill an unexpired vacant

term”     for       the   office   of     Corporation        Commissioner      for     the

purposes       of    A.R.S.    §   16-314(D)      and,    if    so,   whether     Sifert

substantially complied with that statute.                      We have jurisdiction

under A.R.S. § 16-351(A) (Supp. 2003).

                                            I.

¶2             Jim Irvin was elected to a four-year term of office as

a Corporation Commissioner beginning January 2003.                        In September

2003 Irvin resigned, and the governor appointed Kris Mayes to

fill the position until the next general election in accordance

with    Article       15,    Section    1(C),    of    the   Arizona     Constitution.

This section provides in part, “[I]n case of vacancy in the

office     [of      the     Corporation    Commission],         the   governor       shall

appoint    a     commissioner      to     fill   the     vacancy.        The   appointed

commissioner shall fill the vacancy until a commissioner shall

be elected at a general election as provided by law, and shall

qualify.”       Ariz. Const. art 15, § 1(C).

¶3             Tim Sifert timely filed nominating petitions for the

office    of     Corporation       Commissioner.          However,       two   different


                                          - 8 -
terms    for    seats    on     the   Corporation     Commission     are    up   for

election in 2004:        one seat has a term expiring January 1, 2007,

which is the office currently held by Mayes, and three seats

have terms expiring January 5, 2009.                Although Sifert is seeking

the office with the term that expires on January 1, 2007, his

nominating petitions did not “designate the expiration date of

the term following the name of the office being sought.”                         See

A.R.S. § 16-314(D).           Carl Seel, a candidate for the same office,

filed a complaint in Maricopa County Superior Court seeking an

injunction      to    prevent    Sifert’s    name     from    appearing     on   the

primary election ballot because he did not comply with A.R.S. §

16-314(D).

¶4             After a hearing, the trial court found that A.R.S. §

16-314(D) applies to the office of Corporation Commissioner with

a “term expiring January 1, 2007.”                   Consequently, the court

concluded that Sifert’s nominating petitions violated A.R.S. §

16-314(D) because they failed to designate the expiration date

of the term of office.           As a result, the court enjoined election

officials from placing Sifert’s name on the ballot.

¶5             Sifert filed a direct appeal with this court, asking

us to overturn the trial court’s decision.                   In a prior order we

affirmed   the       judgment    of   the   trial    court     and   affirmed    the

injunction issued by that court.                We now explain our previous

order.       Because     this    case   involves      an     issue   of    statutory


                                        - 9 -
interpretation and thus presents a question of law, our review

is de novo.     Canon Sch. Dist. No. 50 v. W.E.S. Constr. Co., 177

Ariz. 526, 529, 869 P.2d 500, 503 (1994).

                                        II.

                                         A.

¶6         In   interpreting       a    statute,      we   first   look   to    the

statutory language “because we expect it to be ‘the best and

most reliable index of a statute’s meaning.’” State v. Williams,

175 Ariz. 98, 100, 854 P.2d 131, 133 (1993) (quoting Janson v.

Christensen, 167 Ariz. 470, 471, 808 P.2d 1222, 1223 (1991)).

“If the language is clear, the court must ‘apply it without

resorting to other methods of statutory interpretation.’”                      Bilke

v. State, 206 Ariz. 462, 464, ¶ 11, 80 P.3d 269, 271 (2003)

(citing Hayes v. Cont’l Ins. Co., 178 Ariz. 264, 268, 872 P.2d

668, 672 (1994)).         “We interpret constitutional provisions by

examining the text and, where necessary, history in an attempt

to determine the framers’ intent.” Kotterman v. Killian, 193

Ariz. 273, 288, ¶ 54, 972 P.2d 606, 621 (1999) (quoting Boswell

v. Phoenix Newspapers, Inc., 152 Ariz. 9, 12, 730 P.2d 186, 189

(1986) (emphasis added)).       “Unambiguous constitutional language,

however,   is   to   be    given       its    plain    meaning     and    effect.”

US W. Communications, Inc. v. Ariz. Corp. Comm’n, 201 Ariz. 242,

245, ¶ 10, 34 P.3d 351, 354 (2001).             In addition, when a statute

and the constitution both address the same issue, they should be


                                       - 10 -
interpreted in harmony “when it is reasonably possible to do

so.”     State v. Casey, 205 Ariz. 359, 362, ¶ 8, 71 P.3d 351, 354

(2003).

                                             B.

¶7            Sifert      argues    that    A.R.S.      §   16-314(D)   applies    only

when a candidate is seeking to fill an unexpired vacant office,

and although the term of the office he is seeking is unexpired,

the office is not vacant because the governor appointed Mayes to

fill    the     vacancy    caused    by     Irvin’s     resignation.      See     Ariz.

Const. art 15, § 1(C).

¶8            Mayes can serve only until the next general election

at which “a commissioner shall be elected . . . as provided by

law.”     Id.     The law that applies in this situation is A.R.S. §

16-230(A)(1) (Supp. 2003).            This section provides:

        If a state office becomes vacant, the governor shall
        appoint a person of the same political party as the
        person vacating the office to fill the portion of the
        term until the next regular general election. If the
        vacancy occurs within the first two years of the term,
        and before the date on which a nomination paper is
        required to be filed as prescribed by § 16-311, a
        primary election shall be held as otherwise provided
        by law to determine candidates to fill the unexpired
        term. At the next regular general election, the person
        elected shall fill the remainder of the unexpired term
        of the vacant office.

A.R.S. § 16-230(A)(1).

¶9            Sifert      contends    that        the   language   of   Article     15,

Section 1(C) — “shall fill the vacancy until . . . [the] general



                                           - 11 -
election      .    .    .     and   shall        qualify”      —     dictates      that     when    a

governor      has       appointed         someone        to    fill     a    vacancy        on    the

Corporation Commission, that office is no longer vacant, and

A.R.S. §§ 16-230(A)(1) and 16-314(D) therefore do not apply.

Sifert’s parsing of the language of A.R.S. § 16-230(A)(1) and

Article 15, Section 1(C), of the Arizona Constitution, is not

persuasive.         Although the language in A.R.S. § 16-230(A)(1) and

Article 15, Section 1(C) are not identical, both provisions,

when   read       as    a    whole,       compel    the       same    result:         the    person

appointed     to        fill   the     vacant       term      is   in   office      only     as    an

interim      appointee         until      a     full-term      officer      can     be    elected.

Regardless         of       whether       the     appointed        office     is    Corporation

Commissioner or another public office, the office is “vacant”

for    the    purposes         of     the       upcoming      election.         See      Bolin     v.

Superior Court, 85 Ariz. 131, 137-38, 333 P.2d 295, 299-300

(1958).      Consequently, we reject Sifert’s contention.

                                                  III.

¶10           We       also    reject         Sifert’s        second    argument,         that     if

A.R.S. § 16-314(D) does apply, he substantially complied with

its requirements.               Sifert argues that the harm caused by the

omission is de minimis, which should not preclude the people of

Arizona      from       voting      for     him    if     they     choose.         According       to

Sifert, there was no evidence that the petition signers were

harmed or confused by this omission.                               He points out that the


                                                 - 12 -
trial court commented that it thought there was no confusion and

that it noted that no voter joined in Seel’s challenge.                         Because

the omission of the expiration date on the nominating petitions

appears    to     have    been    harmless,      he   asserts,     he   substantially

complied with A.R.S. § 16-314(D).

¶11          Election      laws     are    construed        liberally,    and    purely

technical departures from the form of the nomination petitions

will not outweigh the right of the voters to select a nominee.

Adams v. Bolin, 77 Ariz. 316, 321-22, 271 P.2d 472, 475 (1954).

We review the form of the nomination petitions to determine if

it    substantially        complies       with     the   provisions      of   election

statutes.        See Marsh v. Haws, 111 Ariz. 139, 140, 526 P.2d 161,

162 (1974).

¶12          In this case, the failure to include the expiration

date on Sifert’s nominating petitions was not a purely technical

departure from the requirements of A.R.S. § 16-314(D).                          Sifert

sought to run for Corporation Commissioner with a term expiring

January     1,    2007.      If     this    were      the   only   office     for   the

Corporation Commission on the 2004 ballot, then Sifert’s failure

to put the expiration date of the term of office arguably would

be harmless.       But three other seats for Corporation Commissioner

are also on the ballot.            The terms for these seats all expire on

January 5, 2009.            Therefore, without the expiration date on

Sifert’s     nomination          petitions,      petition      signers    could     not


                                          - 13 -
possibly have known which seat Sifert was seeking.                  Although the

trial   judge     speculated    that    the    petition      signers    were   not

confused,1 he nevertheless concluded that, as a matter of law,

Sifert’s   nomination      petitions          “were    not     in      substantial

compliance with A.R.S. § 16-314(D).”             Because four seats on the

Corporation Commission are up for election, and three have one

expiration date, while the fourth has another, we agree with the

trial   court’s    conclusion    that     Sifert      did    not    substantially

comply with the provisions of A.R.S. § 16-314(D).

                                        IV.

¶13           For the reasons discussed, we affirm the decision of

the trial court.      We also award the costs of this appeal to Seel

pursuant to A.R.S. § 12-342(A) (2003).



                                       __________________________________
                                       Michael D. Ryan, Justice


CONCURRING:


_________________________________________
Charles E. Jones, Chief Justice


_________________________________________
Ruth V. McGregor, Vice Chief Justice

* Pursuant to Article 6, Section 2, of the Arizona Constitution,
this case was heard by a panel of three justices of this court.

1
    No evidence in the record supports a finding whether the
petition signers were confused or not.

                                   - 14 -